WWR#040677982

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK (WHITE PLAINS)
-------------------------------------------------------X
In re:                                                   Chapter 13

        JOHN J INZEO,                                             Case No.: 20-22920-SHL
        DANA L INZEO,

                           Debtors.
-------------------------------------------------------X



                         OBJECTION OF CREDITOR, KEYBANK, N.A.,
                         TO DEBTORS’ CHAPTER 13 CONFIRMATION

        Now comes Creditor, KEYBANK, N.A. (hereinafter referred to as "Objecting Creditor”),

claimant and party in interest in the above Chapter 13 proceeding, and hereby OBJECTS to the

Debtors' proposed Chapter 13 Plan (hereinafter referred to as "Plan"). For the factual, legal and

statutory bases set forth in the attached Memorandum, confirmation of the Debtors’ Plan should be

DENIED.

                                                    Respectfully submitted,



                                                    /s/ Geoffrey J. Peters
                                                    GEOFFREY J. PETERS
                                                    Weltman, Weinberg & Reis Co., L.P.A.
                                                    3705 Marlane Drive
                                                    Grove City, OH 43123
                                                    614/883-0678
                                                    614/801-2601 (fax)
                                                    gpeters@weltman.com
                                                    Counsel for Creditor
                                                    KEYBANK, N.A.
                                       MEMORANDUM

        The Debtors, JOHN J INZEO AND DANA L INZEO executed a Key Equity Options

Agreement for the 7 Virginia Street, New City, NY 10956 on May 10, 2017. The Debtors filed a

Chapter 13 bankruptcy on August 6, 2020. The amount due and owing on Objecting Creditor’s

claim is $87,326.23.

        The Objecting Creditor states that the proposed plan fails to properly list and provide for

Objecting Creditor’s claim. As such, Objecting Creditor is denied adequate protection under the

plan.

        WHEREFORE, confirmation should be denied under 11 U.S.C. § 1325(a)(1).



                                             Respectfully submitted,



                                             /s/ Geoffrey J. Peters
                                             GEOFFREY J. PETERS
                                             Weltman, Weinberg & Reis Co., L.P.A.
                                             3705 Marlane Drive
                                             Grove City, OH 43123
                                             614/883-0678
                                             614/801-2601 (fax)
                                             gpeters@weltman.com
                                             Counsel for Creditor
                                             KEYBANK, N.A.
STATE OF OHIO                                       )
COUNTY OF FRANKLIN                                  )      ss.:

                Bobbi Jo Cooney, being duly sworn, deposes and says: deponent is not a party to
the action, is over 18 years of age and resides at Columbus, Ohio.

              On September 23, 2020 deponent served the within

              OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN


upon the following parties, at the addresses designated by said parties for that purpose, by
depositing a true copy of same, enclosed in a post-paid properly addressed wrapper in an official
depository under the exclusive care and custody of the United States Postal Service within the
State of Ohio:

UNITED STATES TRUSTEE
U.S. FEDERAL OFFICE BUILDING
201 VARICK STREET, ROOM 1006
NEW YORK, NY 10014

JOHN J INZEO (Debtor)
7 VIRGINIA STREET
NEW CITY, NY 10956

DANA L INZEO (Debtor)
7 VIRGINIA STREET
NEW CITY, NY 10956

MICHAEL A. KOPLEN, ESQ.
14 SOUTH MAIN STREET, STE. 4
NEW CITY, NY 10956-3546

TRUSTEE
KRISTA M. PREUSS
399 KNOLLWOOD ROAD
WHITE PLAINS, NY 10603-1931



                                                                   /s/ Bobbi Jo Cooney
                                                                   BOBBI JO COONEY
